IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00091-CR

ERIC DALE ANGELO,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                           From the 66th District Court
                               Hill County, Texas
                              Trial Court No. 35,831


                          MEMORANDUM OPINION


      Eric Dale Angelo attempts to appeal a conviction in which the sentence was

imposed on September 21, 2009. By letter, the Clerk notified Angelo that his notice of

appeal appeared untimely.     Angelo was further warned that the appeal would be

dismissed unless, within 21 days of the date of the letter, a response was filed showing

grounds for continuing the appeal.     Angelo’s response does not provide sufficient

grounds for continuing the appeal.
        Accordingly, this appeal is dismissed. See TEX. R. APP. P. 44.3.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed March 24, 2010
Do not publish
[CR25]




Angelo v. State                                                            Page 2